DETAILED ACTION
This Office Action is responsive to communications of application received on 6/19/2019. The disposition of the claims is as follows: claims 1-20 are pending in this application. Claims 1 and 20 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2018-123251 filed in Japan on 6/28/2018.  Receipts of the subject certified copy of the priority document from participating IP office on 7/18/2019, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/19/2019 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2019/0387127 A1 to Kubota.
As to claim 1, Kubota discloses an information processing apparatus (MFP 100 of figures 1-2) comprising:
a plurality of network interfaces (LAN1-LAN2 interfaces; paragraphs 0033-0034);
a storage area for storing data (storage device 110 for user’s folder/box function; paragraph 0041), which is associated with output path information defining a network interface permitted as an output path of the stored data (network path for each folder; figure 5);
a user attribute storage unit that stores an attribute of each user (storage device 110 for storing user information and table 2; paragraphs 0058-0059); and
a reception unit (operation unit 101) that receives selection of the output path information associated with the storage area from the user (user operates pull down menus 502-504 to assign network attribute to folder; paragraphs 0049-0052), and receives selection of an option associated with the storage area, from a group of options limited according to the attribute of the user, among a plurality of options for the output 
As to claim 2, Kubota further discloses wherein in a case of receiving an instruction to generate a new storage area from the user (new folder creation; figure 9), the reception unit receives selection of the output path information associated with the storage area, and associates the storage area generated in response to the generation instruction with the selected output path information (network security setting for selected folder; figure 5).
As to claim 3, Kubota further discloses wherein in a case of receiving an operation instruction for the selection from the user through a network (user operates pull down menus 502-504), the reception unit controls a presentation mode of the group of options on a selection screen (figure 5) for causing the user to select an option associated with the storage area, according to the network interface which is an input path of the operation instruction (user assigns LAN1 or LAN2 to the selected folder and the same LAN1/LAN2 is used for both output path such as file transmission of figure 17 and input path such as file storage of figure 15; paragraphs 0039-0043).
As to claim 4, please see similar rejection to claim 3 above.
As to claim 5, Kubota further discloses wherein the reception unit presents at least one of options corresponding to the network interface which is the input path of the operation instruction, among the group of the options limited according to the attribute of the user, in a mode distinguishable from the other options, on the selection screen (figure 5: user operates pull down menus 502-504 to assign network attribute to folder; paragraphs 0049-0054).
claim 6, please see similar rejection to claim 5 above.
As to claim 7, Kubota further discloses wherein the reception unit presents one option for permitting the network interface which is the input path of the operation instruction, as the output path, among the group of the options limited according to the attribute of the user, as a selected state, on the selection screen (figure 5: folderA and the selected LAN1 and LAN1 is used for both output path and input path; file transmission and file storage; figure 15 and 17).
As to claim 8, please see similar rejection to claim 7 above.
As to claim 9, Kubota further discloses wherein the reception unit presents a group of options which are limited according to both the attribute of the user and the network interface which is the input path of the operation instruction, among the plurality of options, as a selectable state, on the selection screen (figure 5: pull down menu for LAN1/LAN2 selectable option).
As to claim 10, please see similar rejection to claim 9 above.
As to claim 15, Kubota further discloses wherein in addition to the output path information, input path information defining a network interface permitted as an input path of data to be stored in the storage area is associated with the storage area (figure 5: network security setting for LAN1/LAN2 and each LAN is used for file transmission and file storage; figure 15 and figure 17), and wherein the reception unit further receives selection of the input path information associated with the storage area, among the options limited according to the attribute of the user, among a plurality of options for the input path information (user selects LAN1 or LAN2 to the selected folder; paragraphs 0049-0054).
claims 16-18, please see similar rejection to claim 15 above.
As to claim 19, Kubota further discloses wherein the reception unit receives selection of the user from among the options limited according to the attribute of the user, among a plurality of options for an input output pattern which is a combination of the output path information and the input path information, and associates the input output pattern corresponding to the selected option with the storage area (figure 5: user selects LAN1 or LAN2 for each folder; each LAN is used for a combination of file transmission and file storage as shown in figures 15 and 17).
As to claim 20, claim 20 is for a non-transitory computer readable medium (110/111 and paragraphs 0027-0029) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675